Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface lattice structure comprises a roughened area” of claim 2 and “the first surface lattice structure comprising a first roughened area” and “the second surface lattice structure comprising a second roughened area” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-14 rejected under 35 U.S.C. 103 as being unpatentable over Polanco U.S.  2015/0362019 in view of Scancarello U.S. 2017/0184086 and Woelki U.S. 5,971,617.
Re clm 1, Polanco discloses bearing component for sliding with a mating surface, the bearing component (Fig. 1 and 2).
 Polanco does not disclose a bearing component comprising: a core lattice structure having a plurality of support members interconnected with one another and a plurality of spaces located between the support members; and a cover having an interior surface and an exterior surface, the cover extending over at least a portion of the core lattice structure.
Scancarello teaches a bearing component (Fig. 8) comprising: a core lattice structure (660) having a plurality of support members (Fig. 1 and Fig. 2A-2H) interconnected with one another and a plurality of spaces (128) located between the support members; and a cover (metal surface 660; [0079]; Fig. 8) having an interior surface (surface of 660 inwardly facing toward lattice) and an exterior surface (surface of 660 facing outwardly), the cover extending over at least a portion of the core lattice structure for the purpose of providing a light-weight, high-strength component ([0008]) that can be varied depending upon the application  to optimize the reduction of mechanical stress ([0044]).
It would have been obvious to one of ordinary skill in the art to modify the bearing components of Polanco and provide a light-weight bearing component comprising: a core lattice structure having a plurality of support members interconnected with one another and a plurality of spaces located between the support members; and a cover having an interior surface and an exterior surface, the cover extending over at least a portion of the core lattice structure for the purpose of providing a light-weight, high-strength component that can be varied depending upon the application to optimize the reduction of mechanical stress.
Polanco does not disclose a surface lattice structure extending from the exterior of the cover.
Woelki teaches a bearing comprising a surface lattice structure (113, Fig. 2) extending from the exterior of the surface (116) for the purpose of maintaining the load bearing layer in place to help prevent it from sliding along the substrate during bearing operation (col. 3: lines 16-19).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Polanco and provide the surface/cover with a surface lattice structure extending from the exterior of the cover for the purpose of maintaining the load bearing layer in place to help prevent it from sliding along the substrate during bearing operation.
Re clm 2, Woelki further discloses the surface lattice structure comprises a roughened area (roughened due to the recesses and raised lattice structure).
Re clm 3, The limitation “the core lattice structure, the cover, the surface lattice structure and the roughened area  are formed by an additive manufacturing process” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Furthermore, Scancarello further discloses the core lattice structure and the cover being formed by an additive manufacturing process ([0079]). It would have been obvious to manufacture any and all of the elements via any well-known additive manufacturing process.
Re clm 4, the improvement of Woelki further discloses the surface lattice structure has an adhesive (120, Fig. 3) therein; and a self-lubricating liner (30 of Fig. 2 of Polanco and col. 5: lines 6-10; 114 of Woelki; col. 4: lines 12-15 and 53-55 and col. 6: lines 30-36) is adhered to at least one of the surface lattice structure and the roughened area, by the adhesive.
Re clm 6, the improvement of Woelki further discloses the self- lubricating liner comprises polytetrafluoroethylene (PTFE; col. 4: lines 53-55).
Re clm 7, the improvement of Woelki further discloses the surface lattice structure forms a receiving area (valleys between peaks 113 shown in Fig. 3); and a lubricant layer (114) disposed on and extending into the receiving area.
Re clm 9, the improvement of Woelki further discloses the lubricant layer comprises polytetrafluoroethylene (PTFE; col. 4: lines 53-55).
	Re clm 10, Scancarello further discloses at least two of the plurality of support members are integral with each other (shown by Fig 1 and Fig. 2A-2H; especially Fig. 2H).
Re clm 11, Scancarello further discloses at least two of the plurality of support members are connected to each other with a reinforcing member (nodes 110, Fig. 1; 210, Fig. 2B; 220, Fig. 2D; 226, Fig. 2G).
Re clm 12, Scancarello further discloses the cover being formed integrally with the core lattice structure ([0079]).
Re clm 13, Scancarello further discloses the cover being secured to the core lattice structure (via additive manufacturing; [0079]).
Re clm 14, Scancarello further discloses the core lattice structure and the cover cooperate to provide a uniform load carrying configuration on the cover ([0044])

	Allowable Subject Matter
Claims 15-17 and 23-25 are allowed.
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant's arguments filed 03 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that on page 5 of the Office Action, the Examiner mapped Scancarello's cylindrical region 666 to the claimed core lattice structure, and mapped Scancarello's lattice structure 660 to the claimed cover. This mapping is improper, because as shown in Fig. 8, the lattice structure 660 is part of the cylindrical region 666. It is improper to rely on the same structure in a reference as being responsive to two different elements. See Lantech, Inc. v. Keip Machine Co., 32 F.3d 542 (Fed. Cir. 1994). This is not what was mapped in the rejection. The reference numeral 666 was not provided in the rejection.  Scancarello states that 660 is the lattice structure in paragraph [0079]. Furthermore, the same structure is not responsive to two different elements, since the lattice core portion is 660 and the cover is the metal surface of 660 (language used in paragraph [0079]) at the periphery of the lattice structure 660 (which paragraph [0079] discloses as numeral 662).  As shown below, and a reading of paragraph [0079] makes it clear the intent of the rejection is to map the core lattice as 660 shown by the grid pattern in Fig. 8 and the cover as the metal surface of 660 which paragraph [0079] states as “covered by metal surface 662”. See Fig below.


    PNG
    media_image1.png
    467
    894
    media_image1.png
    Greyscale


Applicant argues that Scancarello is relied upon for the teaching of the core lattice structure and the cover, and the only component that could be interpreted as the “cover” would be the metal surface 662 of Scancarello.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is not attacking the combination, but rather the references individually.  Specifically, applying the core lattice and cover arrangement of Scancarello to Polanco would provide a bearing element with a hollow core and a closed metal cover as shown in the annotated figure below.  Woelki is used to modify Polanco and not Scancarello.

    PNG
    media_image2.png
    623
    695
    media_image2.png
    Greyscale

	Thus, all of Applicant’s assumptions regarding modifying Scancarello with Woelki are not relevant to the combination of Polanco as modified by Woelki.
	Applicant further argues that Woelki’s raised structures do not extend from an exterior surface of a cover, however, this is incorrect. The cover of Woelki is analogous to 116 in Fig. 2 of Woelki, while the surface lattice structure is analogous to 113s. Applicant goes on to argue that Woelki’s raised structures are disposed entirely inside the bearing 110 (between intermediate layer and the load bearing layer).  The same can be said of Applicant’s “surface lattice structure” to which “a self-lubricating liner is adhered thereto (claim 4; as well as paragraph [0021] of the specification).  How can Applicant’s arrangement be considered to “extend from an exterior surface of a cover” while also having a liner adhered thereto, but a very similar arrangement of Woelki cannot?  Applicant is applying standards to the prior art different than those of the invention. Furthermore, if the cover is considered to be layer 116 of Woelki, then 113 extends from the exterior of 116, regardless of whether or not 116 and/or 113 are cover with other structures.
	Applicant further argues that the raised structures 113 are integrally formed with the cover, however, this is directly contradicted by the specification of Woelki as noted in col. 6: lines 20-30 and col. 10: lines 38-48.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656